


Exhibit 10.1

 

AMENDMENT NO. 4 TO SECOND AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT

 

Amendment No. 4, dated as of January 5, 2005, by and among Congress Financial
Corporation, in its capacity as agent (in such capacity, “Agent”) acting for and
on behalf of Lenders (as hereinafter defined), Atlantic Express Transportation
Corp. a New York corporation (“AETC”), Amboy Bus Co., Inc., a New York
corporation (“Amboy”), Atlantic Express Coachways, Inc., a New Jersey
corporation (“Coachways”), Atlantic Express of L.A., Inc. a California
corporation (“AELA”), Atlantic Express of Missouri Inc,. a Missouri corporation
(“AE Missouri”), Atlantic Express of New Jersey, Inc., a New Jersey corporation
(“AENJ”), Atlantic Express of Pennsylvania, Inc., a Delaware corporation
(“AEP”), Atlantic-Hudson, Inc. a New York corporation (“AH”), Atlantic
Paratrans, Inc. a New York corporation (“AP”), Atlantic Paratrans of NYC, Inc. a
New York corporation (“APNY”), Atlantic Queens Bus Corp. a New York corporation
(“AQ”), Block 7932, Inc. a New York corporation (“Block”), Brookfield Transit
Inc., a New York corporation (“Brookfield”), Courtesy Bus Co., Inc., a New York
corporation (“Courtesy”), G.V.D. Leasing Co., Inc. a New York corporation
(“GVD”), 180 Jamaica Corp. a New York corporation (“Jamaica”), Merit
Transportation Corp. a New York corporation (“Merit”), Metro Affiliates, Inc., a
New York corporation (“Metro”), Metropolitan Escort Service, Inc. a New York
corporation (“Escort”), Midway Leasing Inc. a New York corporation (“Midway”),
Staten Island Bus, Inc. a New York corporation (“SI-Bus”), Temporary Transit
Service, Inc. a New York corporation (“TTS”), 201 West Sotello Realty, Inc. a
California corporation (“Sotello”), Wrightholm Bus Line, Inc. a Vermont
corporation (“Wrightholm”), Jersey Business Land Co., Inc., a New Jersey
corporation (“JBL”), Atlantic Transit Corp. a New York corporation (“ATC”),
Airport Services, Inc. a Massachusetts corporation (“Airport”), Atlantic Express
New England, Inc. a Massachusetts corporation (“AE-NE”), Atlantic Express of
California, Inc. a California corporation (“AE-CA”), Atlantic Express of
Illinois, Inc. an Illinois corporation (“AE-I”), Atlantic Paratrans of Arizona,
Inc. an Arizona corporation (“AP-AZ”), Fiore Bus Service, Inc. a Massachusetts
corporation (“Fiore”), Groom Transportation, Inc. a Massachusetts corporation
(“Groom”), James McCarthy Limo Service, Inc. a Massachusetts corporation
(“Limo”), K. Corr, Inc. a New York corporation (“Corr”), McIntire
Transportation, Inc. a Massachusetts corporation (“McIntire”), Mountain Transit,
Inc. a Vermont corporation (“Mountain”), Jersey Business Land Co., Inc. a New
Jersey corporation (JBL”), R. Fiore Bus Service, Inc. a Massachusetts
corporation (“FBS”), Raybern Bus Service, Inc. a New York corporation (“RBS”),
Raybern Capital Corp. a New York corporation (“RBC”), Raybern Equity Corp. a New
York corporation (“REC”), Robert L. McCarthy & Son, Inc. a Massachusetts
corporation (“McCarthy”), T-NT Bus Service, Inc., a New York corporation
(“TNT”), Transcomm, Inc., a Massachusetts corporation (“Transcomm”) and Winsale,
Inc., a New Jersey corporation (“Winsale”, and together with AETC, Coachways,
Amboy, AELA, AE Missouri, AENJ, AEP, AP, APNY, AQ, Block, Brookfield, Courtesy,
GVD, Jamaica, Merit, Metro, Escort, Midway, SI-Bus, TTS, Sotello, Wrightholm,
ATC, Airport, AE-NE, AE-CA, AE-I, AP-AZ, Fiore, Groom, Limo, Corr, McIntire,
Mountain, JBL, FBS, RBS, RBC, REC, McCarthy, TNT, and Transcomm, each
individually a “Borrower” and collectively, “Borrowers”), and Central New York
Reorganization Corp. (f/k/a Central New York Coach Sales & Service, Inc.), a New
York corporation (“Central”), Jersey Bus Sales, Inc., a New Jersey corporation
(“Jersey”

 

1

--------------------------------------------------------------------------------


 

and together with Central, each individually a “Guarantor” and collectively,
“Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders may make loans and advances and
provide other financial accommodations to Borrowers as set forth in the Second
Amended and Restated Loan and Security Agreement, dated as of April 22, 2004, by
and among Agent, Borrowers, Guarantors and the financial institutions from time
to time parties thereto as lenders (“Lenders”), whether by execution thereof or
of an Assignment and Acceptance, as amended by Amendment No. 1 to Second Amended
and Restated Loan and Security Agreement, dated as of June 14, 2004, by and
among Borrowers, Guarantors, Agent and Lenders, as amended by Amendment No. 2 to
Second Amended and Restated Loan and Security Agreement, dated as of
September 15, 2004, by and among Borrowers, Guarantors, Agent and Lenders, as
amended by Amendment No. 3 to Second Amended and Restated Loan and Security
Agreement, dated as of October 14, 2004, by and among Borrowers, Guarantors,
Agent and Lenders (as amended hereby and as the same may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced the
“Loan Agreement”, and together with all agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto,
as from time to time amended, modified, supplemented, extended, renewed,
restated or replaced, collectively, the “Financing Agreements”).  All
capitalized terms used herein shall have the meanings assigned thereto in the
Loan Agreement and the other Financing Agreements, unless otherwise defined
herein;

 

WHEREAS, Borrowers have requested that Agent and Lenders make certain amendments
to the Loan Agreement and Agent and Lenders are willing to agree to such
requests, subject to the terms and conditions contained herein; and

 

WHEREAS, by this Amendment No. 4, Agent, Lenders, Borrowers and Guarantors wish
and intend to evidence such amendments.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 


1.                                       ADDITIONAL DEFINITIONS.  AS USED
HEREIN, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
BELOW:


 


(A)                                  “AMENDMENT NO. 4” SHALL MEAN THIS AMENDMENT
NO. 4 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AS THE SAME
NOW EXISTS OR MAY HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED, EXTENDED,
RENEWED, RESTATED OR REPLACED.


 


2.                                       INTERPRETATION.  FOR PURPOSES OF THIS
AMENDMENT NO. 4, UNLESS OTHERWISE DEFINED HEREIN, ALL TERMS USED HEREIN,
INCLUDING, BUT NOT LIMITED TO, THOSE TERMS USED AND/OR DEFINED IN THE RECITALS
ABOVE, SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN THE LOAN
AGREEMENT.


 


3.                                       ADMINISTRATIVE EXPENSE RESERVE.


 


SECTION 1.5 OF THE LOAN AGREEMENT IS DELETED AND THE FOLLOWING IS SUBSTITUTED IN

 

2

--------------------------------------------------------------------------------


 


PLACE THEREOF:


 


“1.5  ‘ADMINISTRATIVE EXPENSE RESERVE’ SHALL MEAN A RESERVE IN THE AMOUNT OF
$1,500,000, WHICH SHALL BE IN EFFECT AT ALL TIMES EXCEPT DURING SUCH PERIODS OF
TIME WHEN THE SPECIAL RESERVE IS IN EFFECT.”.


 


4.                                       CONDITIONS PRECEDENT.  THE
EFFECTIVENESS OF AMENDMENT NO. 4 IS FURTHER CONDITIONED UPON THE SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT IN A MANNER SATISFACTORY TO AGENT AND
LENDERS:


 


(A)                                  AGENT SHALL HAVE RECEIVED AN ORIGINAL OF
THIS AMENDMENT NO. 4 DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE PARTIES
HERETO.


 


5.                                       ADDITIONAL REPRESENTATIONS, WARRANTIES
AND COVENANTS.   BORROWERS REPRESENT, WARRANTS AND COVENANT WITH AND TO AGENT
AND LENDERS AS FOLLOWS, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS ARE
CONTINUING AND SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF, AND THE TRUTH
AND ACCURACY OF, OR COMPLIANCE WITH EACH, TOGETHER WITH THE REPRESENTATIONS,
WARRANTIES AND COVENANTS IN THE OTHER FINANCING AGREEMENTS, BEING A CONTINUING
CONDITION OF THE MAKING OF LOANS BY AGENT TO BORROWERS:


 


(I)                                     THIS AMENDMENT NO. 4 HAS BEEN DULY
EXECUTED AND DELIVERED BY BORROWERS AND IS IN FULL FORCE AND EFFECT AS OF THE
DATE HEREOF AND THE AGREEMENTS AND OBLIGATIONS OF BORROWERS CONTAINED HEREIN
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWERS ENFORCEABLE
AGAINST SUCH BORROWERS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


6.                                       MISCELLANEOUS.


 


(A)                                  ENTIRE AGREEMENT; RATIFICATION AND
CONFIRMATION OF THE FINANCING AGREEMENTS.  THIS AMENDMENT NO. 4 CONTAINS THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS TERM SHEETS, PROPOSALS, DISCUSSIONS,
NEGOTIATIONS, CORRESPONDENCE, COMMITMENTS AND COMMUNICATIONS BETWEEN OR AMONG
THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF.  THIS AMENDMENT NO. 4 MAY NOT
BE MODIFIED OR ANY PROVISION WAIVED, EXCEPT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM SUCH MODIFICATION OR WAIVER IS SOUGHT TO BE ENFORCED.  EXCEPT FOR
THOSE PROVISIONS SPECIFICALLY MODIFIED OR WAIVED PURSUANT HERETO, THE FINANCING
AGREEMENTS ARE HEREBY RATIFIED, RESTATED AND CONFIRMED BY THE PARTIES HERETO AS
OF THE EFFECTIVE DATE HEREOF.  TO THE EXTENT OF CONFLICT BETWEEN THE TERMS OF
THIS AMENDMENT NO. 4 AND THE FINANCING AGREEMENTS, THE TERMS OF THIS AMENDMENT
NO. 4 SHALL CONTROL.


 


7.                                       GOVERNING LAW.  THIS AMENDMENT NO. 4
AND THE RIGHTS AND OBLIGATIONS HEREUNDER OF EACH OF THE PARTIES HERETO SHALL BE
GOVERNED BY AND INTERPRETED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


8.                                       BINDING EFFECT.  THIS AMENDMENT NO. 4
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF EACH OF THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


9.                                       COUNTERPARTS.  THIS AMENDMENT NO. 4 MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, BUT ALL OF SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE BUT ONE AND THE SAME

 

3

--------------------------------------------------------------------------------


 


AGREEMENT.  IN MAKING PROOF OF THIS AMENDMENT NO. 4 IT SHALL NOT BE NECESSARY TO
PRODUCE OR ACCOUNT FOR MORE THAN ONE COUNTERPART THEREOF SIGNED BY EACH OF THE
PARTIES HERETO.


 


10.                                 HEADINGS.  THE HEADINGS LISTED HEREIN ARE
FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE MATTERS TO BE CONSTRUED IN
INTERPRETING THIS AMENDMENT NO. 4.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

 

BORROWERS

 

 

 

Atlantic Express Transportation Corp.

 

Amboy Bus Co., Inc.

 

Atlantic Express Coachways, Inc.

 

Atlantic Express of L.A. Inc.

 

Atlantic Express of Missouri Inc.

 

Atlantic Express of New Jersey, Inc.

 

Atlantic Express of Pennsylvania, Inc.

 

Atlantic-Hudson, Inc.

 

Atlantic Paratrans, Inc.

 

Atlantic Paratrans of NYC, Inc.

 

Atlantic Queens Bus Corp.

 

Block 7932, Inc.

 

Brookfield Transit Inc.

 

Courtesy Bus Co., Inc.

 

Jersey Business Land Co., Inc.

 

G.V.D. Leasing Co., Inc.

 

180 Jamaica Corp.

 

Merit Transportation Corp.

 

Metro Affiliates, Inc.

 

Metropolitan Escort Service, Inc.

 

Midway Leasing Inc.

 

Staten Island Bus, Inc.

 

Temporary Transit Service, Inc.

 

201 West Sotello Realty, Inc.

 

Wrightholm Bus Line, Inc.

 

Atlantic Transit Corp.

 

Airport Services, Inc.

 

Atlantic Express New England, Inc.

 

Atlantic Express of California, Inc.

 

Atlantic Express of Illinois, Inc.

 

Atlantic Paratrans of Arizona, Inc.

 

Fiore Bus Service, Inc.

 

Groom Transportation, Inc.

 

James McCarty Limo Service, Inc.

 

K. Corr, Inc.

 

McIntire Transportation, Inc.

 

Mountain Transit, Inc.

 

R. Fiore Bus Service, Inc.

 

Raybern Bus Service, Inc.

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

Raybern Capital Corp.

 

Raybern Equity Corp.

 

Robert L. McCarthy & Son, Inc.

 

T-NT Bus Service, Inc.

 

Transcomm, Inc.

 

Winsale, Inc.

 

 

 

By:

 /s/ Neil Abitabilo

 

 

 

Title:

  Chief Financial Officer

 

 

GUARANTORS

 

 

 

JERSEY BUS SALES, INC.

 

 

 

By:

 /s/ Neil Abitabilo

 

 

 

 

Title:

  Chief Financial Officer

 

 

 

 

CENTRAL NEW YORK REORGANIZATION CORP.

 

 

 

By:

 /s/ Neil Abitabilo

 

 

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

 

AGENT

 

 

 

CONGRESS FINANCIAL CORPORATION

 

 

 

By:

 /s/ Herb Korn

 

 

 

 

Title:

   Vice President

 

 

 

 

 

 

LENDER

 

 

 

CONGRESS FINANCIAL CORPORATION

 

 

 

By:

 /s/ Herb Korn

 

 

 

 

Title:

   Vice President

 

 

 

--------------------------------------------------------------------------------
